Citation Nr: 1119137	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a left eye condition.

6.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain.

7.  Entitlement to an initial evaluation in excess of 10 percent disabling for left ankle sprain.

8.  Entitlement to an initial evaluation in excess of 10 percent for circadian rhythm sleep disorder.

9.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral dysfunction.

10.  Entitlement to an initial compensable evaluation for hemorrhoids.

11.  Entitlement to an initial compensable evaluation for dermatitis.

12.  Entitlement to an initial compensable evaluation for tensional headaches.

13.  Entitlement to an initial compensable evaluation for temporomandibular joint disorder.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to May 1999, February 2003 to May 2003, and July 2006 to November 2007, including service in Iraq from September 2006 to October 2007.  The Veteran also has service with the Puerto Rico National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a December 2009 rating decision, the RO increased the rating for lumbar strain from 10 percent disabling to 20 percent, effective November 30, 2007.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issues of entitlement to service connection for PTSD and entitlement to adjustment disorder with anxiety as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety; entitlement to service connection for sleep apnea; entitlement to service connection for asthma; entitlement to service connection for a left eye condition; entitlement to an initial evaluation in excess of 20 percent disabling for lumbar strain; entitlement to an initial evaluation in excess of 10 percent disabling for left ankle sprain; entitlement to an initial evaluation in excess of 10 percent disabling for circadian rhythm sleep disorder; entitlement to an initial evaluation in excess of 10 percent disabling for left knee patellofemoral dysfunction; entitlement to an initial compensable evaluation for hemorrhoids; entitlement to an initial compensable evaluation for dermatitis; entitlement to an initial compensable evaluation for tensional headaches; entitlement to an initial compensable evaluation for temporomandibular joint disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran was diagnosed with diabetes mellitus, type II, and prescribed an oral hypoglycemic agent within one year of separation from active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for diabetes mellitus, type II, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks service connection for diabetes mellitus, type II.  The service treatment records do not reveal any complaint, diagnosis or treatment for any diabetes mellitus.

In January 2008 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  Glucose was noted to be 95.  A diagnosis of diabetes mellitus was not rendered.

In October 2008 the Veteran was diagnosed with impaired fasting glucose.  The Veteran was prescribed metformin, an oral hypoglycemic agent, in October 2008.  In January 2009 the Veteran's glucose was 99 and the reference range was noted to be 72 to 128.  In a treatment note, dated in November 2009, the Veteran was reported to be diagnosed with diabetes mellitus in October 2008.

The Board finds that entitlement to service connection for diabetes mellitus, type II, is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any diabetes mellitus.  However, the Veteran was subsequently diagnosed with diabetes mellitus and was prescribed metformin, an oral hypoglycemic agent, in October 2008, within one year of separation from active duty.  Thus under the criteria contained in 38 C.F.R. § 4.119, Diagnostic Code 7913, his diabetes mellitus warrants a compensable evaluation.  As such, service connection is warranted for diabetes mellitus type II.


ORDER

Service connection for diabetes mellitus, type II, is granted.

REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety; entitlement to service connection for sleep apnea; entitlement to service connection for asthma; entitlement to service connection for a left eye condition; entitlement to an initial evaluation in excess of 20 percent disabling for lumbar strain; entitlement to an initial evaluation in excess of 10 percent disabling for left ankle sprain; entitlement to an initial evaluation in excess of 10 percent disabling for circadian rhythm sleep disorder; entitlement to an initial evaluation in excess of 10 percent disabling for left knee patellofemoral dysfunction; entitlement to an initial compensable evaluation for hemorrhoids; entitlement to an initial compensable evaluation for dermatitis; entitlement to an initial compensable evaluation for tensional headaches; entitlement to an initial compensable evaluation for temporomandibular joint disorder; and entitlement to a TDIU.

A review of the claims folder reveals that the Veteran was denied Social Security Disability Insurance benefits.  However, the records regarding this application for benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

In regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, in January 2008 and January 2009 the Veteran was afforded psychiatric examinations.  After examination in January 2008 the Veteran was diagnosed with a sleep disorder and no other psychiatric disorders.  After examination in January 2009 the Veteran was diagnosed with adjustment disorder, chronic; however, no opinion regarding the etiology of the disorder was rendered.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

In regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Board notes that the Veterans service treatment records do not reveal any complaint, diagnosis or treatment for any sleep apnea.

In January 2008 the Veteran was afforded a VA C&P psychiatric examination.  The examiner indicated that the Veteran's records did not reveal any evidence of psychiatric treatment.  In December 2007 the Veteran was prescribed an anti-depressant by his primary care provider.  The Veteran was diagnosed with circadian rhythm sleep disorder.

In December 2008 the Veteran underwent a private sleep study.  After examination the Veteran was diagnosed with moderate obstructive sleep apnea; however, no opinion was rendered regarding the etiology of the condition.

In addition, the Veteran's VA treatment records reveal that the Veteran has been diagnosed with sleep apnea.

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his sleep apnea.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the Veteran's service connection for circadian rhythm sleep disorder, current diagnosis of sleep apnea, and proximity of the Veteran's diagnosis with sleep apnea and the Veteran's separation from active service in November 2007, the Board finds it necessary to afford the Veteran a medical examination regarding the etiology of the Veteran's sleep apnea condition.  

In regard to the Veteran's claim of entitlement to service connection for asthma, the Board notes that in October 2007 the Veteran reported that he experienced difficulty breathing while in service.  The Veteran's service treatment records do not reveal any diagnosis or treatment for any asthma.

In January 2008 the Veteran was afforded a VA C&P general medical examination.  The Veteran reported that he first experienced asthma in December 2006 while in service.  The Veteran indicated that he experienced wheezes, cough, and fatigue.  He denied going to sick call because he had to go on a mission.  The Veteran stated that this family has sent him Albuterol for symptom relief.  The Veteran was found to have no symptoms of asthma.

Subsequently, in October 2008 the Veteran was noted to be diagnosed with bronchial asthma.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of the Veteran's bronchial asthma.  As he is currently diagnosed with asthma, which was diagnosed within one year of separation from service, and was noted to experience difficulty breathing in service, the Board finds it necessary to afford the Veteran an examination regarding the etiology of his asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for a left eye condition and entitlement to an initial compensable evaluation for tensional headaches.  In October 2007 the Veteran reported that he experienced a dimming of vision, like the lights were going out.  The Veteran's service treatment records do not reveal any diagnosis or treatment for any left eye condition.

In January 2008 the Veteran was afforded a VA C&P general medical examination.  The left eye exhibited no history of symptoms.

In January 2008 the Veteran was afforded a VA C&P eye examination.  After examination the examiner found that the Veteran's left eye was normal.

In January 2008 the Veteran was afforded a VA C&P general medical examination.  The Veteran reported that his headaches were distributed over the left eye and left ear.  After examination the Veteran was diagnosed with headaches.

In April 2009 the Veteran was afforded a VA C&P neurological examination.  The Veteran reported that he had weekly headaches over the prior 12 months that were not treated with continuous medication.  The headaches were noted to be not prostrating and that the Veteran could continue with ordinary activity.  The usual duration of the headaches was 2 days or longer.  Physical examination revealed normal motor and sensory function.  The Veteran was diagnosed with tension-type headaches and the examiner indicated that there were no significant effects on the Veteran's usual occupation.  The headaches caused no more than moderate effects on the Veteran's usual daily activities.

The Board notes that it is unclear whether the Veteran's left eye condition is a manifestation of the Veteran's service-connected tensional headache disorder.  In addition, the Board notes that the Veteran complained of vision problems in service.  As such, the Board finds it necessary to afford the Veteran an examination regarding the etiology of the Veteran's reported left eye condition and an examination regarding the current severity of the Veteran's tensional headache disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is entitled to a VA medical examination based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4).  If any additional treatment records are obtained and associated with the claims file on remand, addendums to the April 2009 dental, joints, spine, rectum, and skin VA C&P examinations should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since December 2009.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any acquired psychiatric disorder, sleep apnea, asthma, and/or left eye condition found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner(s) should comment on all relevant prior examination reports and the Veteran's reports regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not that any acquired psychiatric disorder, sleep apnea, asthma, and/or left eye condition found to be present is related to or had its onset during service.  In light of the Veteran's Iraq service and his report of combat while serving there, a diagnosis of PTSD must be ruled in or excluded.  The rationale for all opinions expressed should be provided in a legible report.  

4.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his circadian rhythm sleep disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should discuss whether the Veteran's diagnosed sleep apnea represents a manifestation of the Veteran's circadian rhythm sleep disorder or whether it is a distinct disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his tensional headache disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should discuss whether the Veteran's reported left eye condition represents a manifestation of the Veteran's tensional headache disorder or whether it is a distinct disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  If additional treatment records are obtained and associated with the claims file, the claims file should be forwarded to the examiners who conducted the April 2009 dental, joints, spine, rectum, and skin VA C&P examinations for preparation of addenda that take into account all relevant evidence of record.  The examiners should provide opinions regarding the nature, extent and severity of his temporomandibular joint disorder, lumbar strain, left ankle sprain, left knee patellofemoral dysfunction, hemorrhoids, and dermatitis.  The rationale for all opinions expressed should be provided.  If an original examiner is not available or feels that another examination is required to provide the opinion, the Veteran should be scheduled for another VA examination regarding the associated condition.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


